Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4, 6-11, 13-19, 21-26 and 28 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 6, 9, 11, 16 and 19 of copending Application No. 16387213 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are obvious variants of the copending claims. Even though, instant claim 22 is directed to a system. Instant claim 22 is rejected over claim 16 of noted copending application which is directed to an apparatus. One of ordinary skill in the art may incorporate an apparatus into a system thereby allowing integration and analysis of audio-video data among different apparatuses within an audio-video synchronization system. Likewise, one of ordinary skill in the art may incorporate a method into a system for similar reasons as noted above when incorporating an apparatus. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.




Instant claims
Copending claims 
1. (New) A method comprising: 














determining, by a computing device, a video frame output time associated with a video frame and an audio frame output time associated with an audio frame; 






determining, based on the video frame output time and the audio frame output time, a first calculated output delta; 










and determining, based on a first output delta and the first calculated output delta, an error associated with at least one of the video frame output time or the audio frame output time.  

6. (Original) A method comprising: receiving, by a computing device, a first audio frame and audio frame metadata, wherein the audio frame metadata comprises a video frame identifier and a first output delta; determining, based on the audio frame metadata, a first audio frame output time and a video frame; determining, based on the video frame, a video frame output time;



 determining, based on a difference between the first audio frame output time and the video frame output time, a first calculated output delta; 





and determining, based on a difference between the first output delta and the first calculated output delta satisfying a threshold, an error associated with the first audio frame output time.
2. (New) The method of claim 1, wherein 







determining, based on the first output delta and the first calculated output delta, the error comprises determining, based on a difference between the first output delta and the first calculated output delta satisfying a threshold, the error associated with the video frame output time.  

Examiner notes and error is a result of mismatch between audio and video frames. When audio frames are used as a reference, one of ordinary skill in the art is able to discern that a video either leads or lags the corresponding audio which results in an error). It would have been obvious to one of ordinary skill in the art to either use audio frames or video frames as references, so that when those signals are compared, a determination of whether those signals are synchronized can be judged.
6. (Original) A method comprising: receiving, by a computing device, a first audio frame and audio frame metadata, wherein the audio frame metadata comprises a video frame identifier and a first output delta; determining, based on the audio frame metadata, a first audio frame output time and a video frame; determining, based on the video frame, a video frame output time;
 determining, based on a difference between the first audio frame output time and the video frame output time, a first calculated output delta; 
and determining, based on a difference between the first output delta and the first calculated output delta satisfying a threshold, an error associated with the first audio frame output time.

3.(New) The method of claim 1, wherein determining, based on the first output delta and the first calculated output delta, the error comprises 










determining, based on a difference between the first output delta and the first calculated output delta satisfying a threshold, the error associated with the audio frame output time.
 

6. (Original) A method comprising: receiving, by a computing device, a first audio frame and audio frame metadata, wherein the audio frame metadata comprises a video frame identifier and a first output delta; determining, based on the audio frame metadata, a first audio frame output time and a video frame; determining, based on the video frame, a video frame output time;

 determining, based on a difference between the first audio frame output time and the video frame output time, a first calculated output delta; and determining, based on a difference between the first output delta and the first calculated output delta satisfying a threshold, an error associated with the first audio frame output time.
(New) The method of claim 1, wherein 






determining, based on the video frame output time and the audio frame output time, the first calculated output delta comprises determining, based on a difference between the video frame output time and the audio frame output time, the first calculated output delta.
 6. (Original) A method comprising: receiving, by a computing device, a first audio frame and audio frame metadata, wherein the audio frame metadata comprises a video frame identifier and a first output delta; determining, based on the audio frame metadata, a first audio frame output time and a video frame; determining, based on the video frame, a video frame output time; determining, based on a difference between the first audio frame output time and the video frame output time, a first calculated output delta; and determining, based on a difference between the first output delta and the first calculated output delta satisfying a threshold, an error associated with the first audio frame output time.
Object to Claim 5

6.(New) The method of claim 1, further comprising 


receiving the audio frame comprising audio frame metadata, wherein the video frame output time and the audio frame output time are determined based on the audio frame metadata.  

 
6. (Original) A method comprising: 

receiving, by a computing device, a first audio frame and audio frame metadata, wherein the audio frame metadata comprises a video frame identifier and a first output delta; determining, based on the audio frame metadata, a first audio frame output time and a video frame; determining, based on the video frame, a video frame output time; determining, based on a difference between the first audio frame output time and the video frame output time, a first calculated output delta; and determining, based on a difference between the first output delta and the first calculated output delta satisfying a threshold, an error associated with the first audio frame output time.
7. (New) The method of claim 1, further comprising: 
correcting, based on the first output delta, the error associated with at least one of the video frame output time or the audio frame output time; and causing, based on the corrected error, output of at least one of the video frame or the audio frame.
9. (Original) The method of claim 6, further comprising: correcting, based on the first output delta and the video frame output time, the error associated with the first audio frame output time; and causing, based on the corrected error associated with the first audio frame output time, output of the first audio frame.
8. (New) An apparatus comprising: 
one or more processors; and memory storing processor-executable instructions that, when executed by the one or more processors, cause the apparatus to: 









determine a video frame output time associated with a video frame and an audio frame output time associated with an audio frame;


 

determine, based on the video frame output time and the audio frame output time, a first calculated output delta; 
and determine, based on a first output delta and the first calculated output delta, an error associated with at least one of the video frame output time or the audio frame output time.  
16. (Original) An apparatus comprising: one or more processors; and Atlanta #3374853 v15ATTORNEY DOCKET NO.: 26141.0319U1 APPLICATION NO.: 16/387,213 memory storing processor executable instructions that, when executed by the one or more processors, cause the apparatus to: receive a first audio frame and audio frame metadata, wherein the audio frame metadata comprises a video frame identifier and a first output delta; 


determine, based on the audio frame metadata, a first audio frame output time and a video frame; determine, based on the video frame, a video frame output time; 

determine, based on a difference between the first audio frame output time and the video frame output time, a first calculated output delta; 
and determine, based on a difference between the first output delta and the first calculated output delta satisfying a threshold, an error associated with the first audio frame output time.
9. (New) The apparatus of claim 8, wherein the processor-executable instructions that, when executed by the one or more processors, cause the apparatus to



















 determine the error based on the first output delta and the first calculated output delta, further cause the apparatus to determine, based on a difference between the first output delta and the first calculated output delta satisfying a threshold, the error associated with the video frame output time.  

Examiner notes and error is a result of mismatch between audio and video frames. When audio frames are used as a reference, one of ordinary skill in the art is able to discern that a video either leads or lags the corresponding audio which results in an error). It would have been obvious to one of ordinary skill in the art to either use audio frames or video frames as references, so that when those signals are compared, a determination of whether those signals are synchronized can be judged. 
16. (Original) An apparatus comprising: one or more processors; and Atlanta #3374853 v15ATTORNEY DOCKET NO.: 26141.0319U1 APPLICATION NO.: 16/387,213 memory storing processor executable instructions that, when executed by the one or more processors, cause the apparatus to: receive a first audio frame and audio frame metadata, wherein the audio frame metadata comprises a video frame identifier and a first output delta; 


determine, based on the audio frame metadata, a first audio frame output time and a video frame; determine, based on the video frame, a video frame output time; 

determine, based on a difference between the first audio frame output time and the video frame output time, a first calculated output delta; 
and determine, based on a difference between the first output delta and the first calculated output delta satisfying a threshold, an error associated with the first audio frame output time.
10. (New) The apparatus of claim 8, wherein the processor-executable instructions that, when executed by the one or more processors, cause the apparatus to 


















determine the error based on the first output delta and the first calculated output delta, further cause the apparatus to determine, based on a difference between the first output delta and the first calculated output delta satisfying a threshold, the error associated with the audio frame output time.  
16. (Currently Amended) An apparatus comprising: one or more processors; and memory storing processor-executable instructions that, when executed by the one or more processors, cause the apparatus to: receive a first audio frame and audio frame metadata, wherein the audio frame metadata comprises a video frame identifier and a first output delta; 5Atlanta #3157706 v3ATTORNEY DOCKET NO. 26141.0319U1 Application No. 16/387,213determine, based on the audio frame metadata, a first audio frame output time and a video frame; determine, based on the video frame, a video frame output time; determine, based on a difference between the first audio frame output time and the video frame output time, a first calculated output delta; and 
determine, based on a difference between the first output delta and the first calculated output delta satisfying a threshold, an error associated with the first audio frame output time.
11. (New) The apparatus of claim 8, wherein the processor-executable instructions that, when executed by the one or more processors, cause the apparatus to 









determine, based on the video frame output time and the audio frame output time, the first calculated output delta, further cause the apparatus to determine, based on a difference between the video frame output time and the audio frame output time, the first calculated output delta.  
16. (Currently Amended) An apparatus comprising: one or more processors; and memory storing processor-executable instructions that, when executed by the one or more processors, cause the apparatus to: receive a first audio frame and audio frame metadata, wherein the audio frame metadata comprises a video frame identifier and a first output delta; 5Atlanta #3157706 v3ATTORNEY DOCKET NO. 26141.0319U1 Application No. 16/387,213determine, based on the audio frame metadata, a first audio frame output time and a video frame; determine, based on the video frame, a video frame output time; determine, based on a difference between the first audio frame output time and the video frame output time, a first calculated output delta; and 
determine, based on a difference between the first output delta and the first calculated output delta satisfying a threshold, an error associated with the first audio frame output time.
12. (New) object to claim

13. (New) The apparatus of claim 8, wherein the processor-executable instructions, when executed by the one or more processors, further cause the apparatus to

 receive the audio frame comprising audio frame metadata, and wherein the processor-executable instructions that, when executed by the one or more processors, cause the apparatus to 

determine the video frame output time and the audio frame output time, further cause the apparatus to determine, based on the audio frame metadata, the video frame output time and the audio frame output time.  
16. (Currently Amended) An apparatus comprising: one or more processors; and memory storing processor-executable instructions that, when executed by the one or more processors, cause the apparatus to: receive a first audio frame and audio frame metadata, wherein the audio frame metadata comprises a video frame identifier and a first output delta; 5 Atlanta #3157706 v3ATTORNEY DOCKET NO. 26141.0319U1 Application No. 16/387,213 

determine, based on the audio frame metadata, a first audio frame output time and a video frame; determine, based on the video frame, a video frame output time; 
determine, based on a difference between the first audio frame output time and the video frame output time, a first calculated output delta; and determine, based on a difference between the first output delta and the first calculated output delta satisfying a threshold, an error associated with the first audio frame output time.
14.(New) The apparatus of claim 8, wherein the processor-executable instructions, when executed by the one or more processors, further cause the apparatus to: 

correct, based on the first output delta, the error associated with at least one of the video frame output time or the audio frame output time; and cause, based on the corrected error, output of at least one of the video frame or the audio frame.  
19. (Original) The apparatus of claim 16, wherein the processor executable instructions, when executed by the one or more processors, further cause the apparatus to: 

correct, based on the first output delta and the video frame output time, the error associated with the first audio frame output time; and cause, based on the corrected error associated with the first audio frame output time, output of the first audio frame.  

15. (New) One or more non-transitory computer-readable media storing processor-executable instructions that, when executed by at least one processor, cause the at least one processor to: 







determine a video frame output time associated with a video frame and an audio frame output time associated with an audio frame; 



determine, based on the video frame output time and the audio frame output time, a first calculated output delta; 




and determine, based on a first output delta and the first calculated output delta, an error associated with at least one of the video frame output time or the audio frame output time.  
11. (Currently Amended) An apparatus comprising: one or more processors; and memory storing processor-executable instructions that, when executed by the one or more processors, cause the apparatus to: receive a video frame and video frame metadata, wherein the video frame metadata comprises an audio frame identifier and a first output delta; 

determine, based on the video frame metadata, a video frame output time and a first audio frame; determine, based on the first audio frame, a first audio frame output time; 

determine, based on a difference between the video frame output time and the first audio frame output time, a first calculated output delta; 

and determine, based on a difference between the first output delta and the first calculated output delta satisfying a threshold, an error associated with the video frame output time.
16. (New) The one or more non-transitory computer-readable media of claim 15, wherein the processor-executable instructions that, when executed by the at least one processor, 











cause the error to be determined based on the first output delta and the first calculated output delta, further cause the error associated with the video frame output time to be determined based on a difference between the first output delta and the first calculated output delta satisfying a threshold.  
11. (Currently Amended) An apparatus comprising: one or more processors; and memory storing processor-executable instructions that, when executed by the one or more processors, cause the apparatus to: receive a video frame and video frame metadata, wherein the video frame metadata comprises an audio frame identifier and a first output delta; determine, based on the video frame metadata, a video frame output time and a first audio frame; determine, based on the first audio frame, a first audio frame output time; 
determine, based on a difference between the video frame output time and the first audio frame output time, a first calculated output delta; and determine, based on a difference between the first output delta and the first calculated output delta satisfying a threshold, an error associated with the video frame output time.
17. (New) The one or more non-transitory computer-readable media of claim 15, wherein the processor-executable instructions that, when executed by the at least one processor, 













cause the error to be determined based on the first output delta and the first calculated output delta, further cause the error associated with the audio frame output time to be determined based on a difference between the first output delta and the first calculated output delta satisfying a threshold.  
11. (Currently Amended) An apparatus comprising: one or more processors; and memory storing processor-executable instructions that, when executed by the one or more processors, cause the apparatus to: receive a video frame and video frame metadata, wherein the video frame metadata comprises an audio frame identifier and a first output delta; determine, based on the video frame metadata, a video frame output time and a first audio frame; determine, based on the first audio frame, a first audio frame output time; 

determine, based on a difference between the video frame output time and the first audio frame output time, a first calculated output delta; and determine, based on a difference between the first output delta and the first calculated output delta satisfying a threshold, an error associated with the video frame output time.
18. (New) The one or more non-transitory computer-readable media of claim 15, wherein the processor-executable instructions that, when executed by the at least one processor, 













cause the first calculated output delta to be determined based on the video frame output time and the audio frame output time, further cause the first calculated output delta to be determined based on a difference between the video frame output time and the audio frame output time.  
11. (Currently Amended) An apparatus comprising: one or more processors; and memory storing processor-executable instructions that, when executed by the one or more processors, cause the apparatus to: receive a video frame and video frame metadata, wherein the video frame metadata comprises an audio frame identifier and a first output delta; determine, based on the video frame metadata, a video frame output time and a first audio frame; determine, based on the first audio frame, a first audio frame output time; 

determine, based on a difference between the video frame output time and the first audio frame output time, a first calculated output delta; and determine, based on a difference between the first output delta and the first calculated output delta satisfying a threshold, an error associated with the video frame output time.
19. (New) The one or more non-transitory computer-readable media of claim 15, wherein the processor-executable instructions, when executed by the at least one processor, further cause the at least one processor to 
receive the video frame comprising video frame metadata, wherein the processor-executable instructions that, when executed by the at least one processor, 


cause the video frame output time and the audio frame output time to be determined, further cause the video frame output time and the audio frame output time to be determined based on the video frame metadata.
11. (Currently Amended) An apparatus comprising: one or more processors; and memory storing processor-executable instructions that, when executed by the one or more processors, cause the apparatus to: receive a video frame and video frame metadata, wherein the video frame metadata comprises an audio frame identifier and a first output delta; 




determine, based on the video frame metadata, a video frame output time and a first audio frame; determine, based on the first audio frame, a first audio frame output time; 

determine, based on a difference between the video frame output time and the first audio frame output time, a first calculated output delta; and determine, based on a difference between the first output delta and the first calculated output delta satisfying a threshold, an error associated with the video frame output time.
20. (New) object to 

5 Atlanta #3157706 v3ATTORNEY DOCKET NO. 26141.0319U1Application No. 16/387,213
21. (New) The one or more non-transitory computer-readable media of claim 15, wherein the processor-executable instructions, when executed by the at least one processor, further cause the at least one processor to: 
correct, based on the first output delta, the error associated with at least one of the video frame output time or the audio frame output time; and cause, based on the corrected error, output of at least one of the video frame or the audio frame.  
14. (Currently Amended) The apparatus of claim 11, wherein the processor- executable instructions, when executed by the one or more processors, further cause the apparatus to: 

correct, based on the first output delta and the first audio frame output time, the error associated with the video frame output time; and cause, based on the corrected error associated with the video frame output time, output of the video frame.
22. (New) A system comprising: a computing device configured to: send at least one of a video frame or an audio frame; and a media device configured to: 

receive the at least one of the video frame or the audio frame; 

determine a video frame output time associated with the video frame and an audio frame output time associated with the audio frame; 




determine, based on the video frame output time and the audio frame output time, a first calculated output delta; 

and determine, based on a first output delta and the first calculated output delta, an error associated with at least one of the video frame output time or the audio frame output time.
1. (Original) A method comprising: 
receiving, by a computing device, a video frame and video frame metadata, wherein the video frame metadata comprises an audio frame identifier and a first output delta; 

determining, based on the video frame metadata, a video frame output time and a first audio frame; determining, based on the first audio frame, a first audio frame output time; 

determining, based on a difference between the video frame output time and the first audio frame output time, a first calculated output delta; 

and determining, based on a difference between the first output delta and the first calculated output delta satisfying a threshold, an error associated with the video frame output time.
23. (New) The system of claim 22, wherein the media device is configured to 












determine, based on the first output delta and the first calculated output delta, the error by the media device being configured to determine, based on a difference between the first output delta and the first calculated output delta satisfying a threshold, the error associated with the video frame output time.
1. (Original) A method comprising: 
receiving, by a computing device, a video frame and video frame metadata, wherein the video frame metadata comprises an audio frame identifier and a first output delta; 

determining, based on the video frame metadata, a video frame output time and a first audio frame; determining, based on the first audio frame, a first audio frame output time; 

determining, based on a difference between the video frame output time and the first audio frame output time, a first calculated output delta; 

and determining, based on a difference between the first output delta and the first calculated output delta satisfying a threshold, an error associated with the video frame output time.APPLICATION NO.: 16/387,213
24. (New) The system of claim 22, wherein the media device is configured to







 determine, based on the first output delta and the first calculated output delta, the error by the media device being configured to determine, based on a difference between the first output delta and the first calculated output delta satisfying a threshold, the error associated with the audio frame output time.

Examiner notes and error is a result of mismatch between audio and video frames. When audio frames are used as a reference, one of ordinary skill in the art is able to discern that a video either leads or lags the corresponding audio which results in an error). It would have been obvious to one of ordinary skill in the art to either use audio frames or video frames as references, so that when those signals are compared, a determination of whether those signals are synchronized can be judged.
1. (Original) A method comprising: 
receiving, by a computing device, a video frame and video frame metadata, wherein the video frame metadata comprises an audio frame identifier and a first output delta; 

determining, based on the video frame metadata, a video frame output time and a first audio frame; determining, based on the first audio frame, a first audio frame output time; 

determining, based on a difference between the video frame output time and the first audio frame output time, a first calculated output delta; 

and determining, based on a difference between the first output delta and the first calculated output delta satisfying a threshold, an error associated with the video frame output time.
25. (New) The system of claim 22, wherein the media device is configured to 









determine, based on the video frame output time and the audio frame output time, the first calculated output delta by the media device being configured to determine, based on a difference between the video frame output time and the audio frame output time, the first calculated output delta.  

Atlanta #3374853 v15ATTORNEY DOCKET NO.: 26141.0319U11. (Original) A method comprising: 
receiving, by a computing device, a video frame and video frame metadata, wherein the video frame metadata comprises an audio frame identifier and a first output delta; 

determining, based on the video frame metadata, a video frame output time and a first audio frame; determining, based on the first audio frame, a first audio frame output time; 

determining, based on a difference between the video frame output time and the first audio frame output time, a first calculated output delta; 

and determining, based on a difference between the first output delta and the first calculated output delta satisfying a threshold, an error associated with the video frame output time.
26. (New) The system of claim 22, wherein the media device is configured to 


receive the at least one of the video frame or the audio frame by the media device being configured to receive the video frame comprising video frame metadata, wherein the video frame output time and the audio frame output time are determined based on the video frame metadata.  

Atlanta #3374853 v15ATTORNEY DOCKET NO.: 26141.0319U11. (Original) A method comprising: 
receiving, by a computing device, a video frame and video frame metadata, wherein the video frame metadata comprises an audio frame identifier and a first output delta; determining, based on the video frame metadata, a video frame output time and a first audio frame; determining, based on the first audio frame, a first audio frame output time; 

determining, based on a difference between the video frame output time and the first audio frame output time, a first calculated output delta; 

and determining, based on a difference between the first output delta and the first calculated output delta satisfying a threshold, an error associated with the video frame output time.
27. object to it

28. (New) The system of claim 22, wherein the media device is further configured to: correct, based on the first output delta, the error associated with at least one of the video frame output time or the audio frame output time; and cause, based on the corrected error, output of at least one of the video frame or the audio frame.
4. (Original) The method of claim 1, further comprising: correcting, based on the first output delta and the first audio frame output time, the error associated with the video frame output time; and causing, based on the corrected error associated with the video frame output time, output of the video frame.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 7, 8-11, 14, 15-18, 21, 22-25 and 28 are rejected under 35 U.S.C. 102(a)1 as being anticipated by Suzuki (Pub 20040105660).

Regarding claim 1, Suzuki discloses audio video reproduction apparatus, method and program comprising:
a processor and a non-transitory recording media, (Para. [0203][0206]); 
a computing device configured to: send at least one of a video frame or an audio frame, (Para. [0024] external input audio video data);
a media device, (fig 1) configured to 
 determining, by a computing device, a video frame output time associated with a 
video frame and an audio frame output time associated with an audio frame, (S102 and S103 fig 4-1 and Para. [0077-0082] V-PTS and A-PTS); 
determining, based on the video frame output time and the audio frame output time, 
a first calculated output delta, (S109 fig 4-1 and S110 fig 4-2 and Para. [0106]); 
and determining, based on a first output delta and the first calculated output delta, 
an error associated with at least one of the video frame output time or the audio frame output time, (for first output delta see Para. [0110-0111] i.e. delta.sub.0; an error is determined at S113 and S111 fig 4-2). 
 
Regarding claims 2, 9, 16, and 23, Suzuki discloses wherein determining, based on the first output delta and the first calculated output delta, the error comprises determining, based on a difference between the first output delta and the first calculated output delta satisfying a threshold, the error associated with the video frame output time, (see S110 fig 4-2 and delta.sub.0 construed as first delta which is compared with computed delta. Examiner notes and error is a result of mismatch between audio and video frames. When audio frames are used as a reference, one of ordinary skill in the art is able to discern that a video either leads or lags the corresponding audio which results in an error).


Regarding claims 3, 10, 17, and 24, Suzuki discloses wherein determining, based on the first output delta and the first calculated output delta, the error comprises determining, based on a difference between the first output delta and the first calculated output delta satisfying a threshold, the error associated with the audio frame output time, (see S110 fig 4-2 and delta.sub.0 construed as first delta which is compared with computed delta. Examiner notes and error is a result of mismatch between video and audio frames. When video frames are used as a reference, one of ordinary skill in the art is able to discern whether audio leads or lags the corresponding video which results in error).


Regarding claim 4, 11, 18, and 25, Suzuki discloses wherein determining, based on the video frame output time and the audio frame output time, the first calculated output delta comprises determining, based on a difference between the video frame output time and the audio frame output time, the first calculated output delta, (S110 fig 4-2 generates a difference between computed delta at S109 fig 4-1 and first delta i.e. delta.sub.0).

Regarding claims 7, 14, 21, and 28, Suzuki discloses further comprising: correcting, based on the first output delta, the error associated with at least one of the video frame output time or the audio frame output time; and causing, based on the corrected error, output of at least one of the video frame or the audio frame, (fig 4-2 S111, S113 for adjusting video).

Allowable Subject Matter
Claims 5, 6, 12, 13, 19, 20, 26, and 27 are objected to as being dependent upon a rejected base claim; upon filing a terminal disclaimer, those claims would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUMAM M SATTI whose telephone number is (571)270-1709. The examiner can normally be reached Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Miller can be reached on (571)272-7353. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HUMAM M. SATTI
Examiner
Art Unit 2422



/JOHN W MILLER/Supervisory Patent Examiner, Art Unit 2422